              Case 2:15-cv-00612-RBL Document 85 Filed 03/20/19 Page 1 of 22



                                                                    The Honorable Ronald B. Leighton
 1

 2

 3

 4

 5

 6

 7

 8
                                UNITED STATES DISTRICT COURT
 9                             WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
10

11
       CHERYL KATER and SUZIE KELLY,                      Case No. 15-cv-612-RBL
12     individually and on behalf of all others
       similarly situated,
13
                                                          FIRST AMENDED CLASS ACTION
14                             Plaintiffs,                COMPLAINT
15               v.
16     CHURCHILL DOWNS, INC., a Kentucky                  JURY DEMAND
17     corporation, and BIG FISH GAMES, INC., a
       Washington corporation,
18
                               Defendants.
19

20          Plaintiffs Cheryl Kater and Suzie Kelly, individually and on behalf of all others similarly

21   situated, bring this case against Defendants Churchill Downs Incorporated (“Churchill Downs”)

22   and Big Fish Games, Inc. (“Big Fish”) (together, “Defendants”) seeking restitution and damages

23   for Defendants’ harmful operation of illegal online casino games. Plaintiffs allege as follows:

24                                      NATURE OF THE ACTION

25          1.        Defendant Churchill Downs is the former owner, co-operator, and proprietor of

26   “Big Fish Casino,” a so-called “social casino” game developed and co-operated by Defendant

27   Big Fish.

                                                                     T OUSLEY B RAIN S TEPHENS PLLC
      FAC—CLASS ACTION
      Case No. 15-cv-612-RBL                        -1-                  1700 Seventh Avenue, Suite 2200
                                                                          Seattle, Washington 98101-4416
                                                                      Tel: 206.682.5600 • Fax: 206.682.2992
              Case 2:15-cv-00612-RBL Document 85 Filed 03/20/19 Page 2 of 22




 1          2.      The Ninth Circuit recently held that Big Fish Casino “constitutes illegal gambling

 2   under Washington law.” Kater v. Churchill Downs Inc., 886 F.3d 784, 785 (9th Cir. 2018).

 3          3.      Through “Big Fish Casino” and other similar internet casinos, Defendants offer a

 4   multitude of electronic slot machine and other internet casino games to consumers. Consumers

 5   play Big Fish Casino and Defendants’ other casino games on Apple iOS devices, Android

 6   Devices, and Facebook.

 7          4.      Defendants provide a bundle of free “chips” to first-time visitors of their online

 8   casinos that can be used to wager on Defendants’ games. After consumers inevitably lose their

 9   initial allotment of chips, Defendants attempt to sell them additional chips. Without additional

10   chips, consumers cannot play Defendants’ gambling games.

11          5.      Freshly topped off with additional chips, consumers wager to win more chips. The

12   chips won by consumers playing Defendants’ games of chance are identical to the chips that

13   Defendants sell. Thus, by wagering chips that consumers purchase, consumers have the chance

14   to win additional chips that they would otherwise have to purchase.

15          6.      By operating Big Fish Casino and other similar online gambling games,

16   Defendants have violated Washington law and illegally profited from tens of thousands of

17   consumers. Accordingly, Plaintiffs, on behalf of themselves and a Class of similarly situated

18   individuals, bring this lawsuit to recover their losses.

19                                                PARTIES

20          7.      Plaintiff Cheryl Kater is a natural person who is domiciled in the state of

21   Michigan.

22          8.      Plaintiff Suzie Kelly is a natural person who is domiciled in the state of Texas.

23          9.      Defendant Big Fish Games, Inc., is a corporation organized and existing under the

24   laws of the state of Washington, with its principal place of business at 906 Alaskan Way, Suite

25   700, Seattle Washington 98104. Big Fish Games, Inc. conducts business throughout this District,

26   Washington State, and the United States.

27          10.     Defendant Churchill Downs Incorporated is a corporation incorporated under the

                                                                     T OUSLEY B RAIN S TEPHENS PLLC
      FAC—CLASS ACTION
      Case No. 15-cv-612-RBL                          -2-                1700 Seventh Avenue, Suite 2200
                                                                          Seattle, Washington 98101-4416
                                                                      Tel: 206.682.5600 • Fax: 206.682.2992
                 Case 2:15-cv-00612-RBL Document 85 Filed 03/20/19 Page 3 of 22




 1   laws of the state of Kentucky with a principal place of business at 600 N. Hurstbourne Parkway,

 2   Suite 400, Louisville, KY 40222. Churchill Downs has conducted business throughout this

 3   District, Washington State, and the United States.

 4                                       JURISDICTION AND VENUE

 5             11.     Federal subject-matter jurisdiction exists under 28 U.S.C. § 1332(d)(2) because

 6   (a) at least one member of the Class is a citizen of a state different from Defendants, (b) the

 7   amount in controversy exceeds $5,000,000, exclusive of interests and costs, and (c) none of the

 8   exceptions under that subsection apply to this action.

 9             12.     The Court has personal jurisdiction over Defendants because Defendants conduct

10   significant business transactions in this District, and because the wrongful conduct occurred in

11   and emanated from this District.

12             13.     Venue is proper in this District under 28 U.S.C. § 1391(b) because a substantial

13   part of the events giving rise to Plaintiffs’ claims occurred in this District.

14                                         FACTUAL ALLEGATIONS

15   I.        Free-to-Play and the New Era of Online Gambling

16             14.     The proliferation of internet-connected mobile devices has led to the growth of

17   what are known in the industry as “free-to-play” videogames. The term is a misnomer. It refers

18   to a model by which the initial download of the game is free, but companies reap huge profits by

19   selling thousands of “in-app” items that start at low prices but can quickly escalate to hundreds

20   or even thousands of dollars.

21             15.     The in-app purchase model has become particularly attractive to developers of

22   games of chance (e.g., poker, blackjack, and slot machine mobile videogames, amongst others),

23   because it allows them to generate huge profits. In 2017, free-to-play games of chance generated

24   over $3.8 billion in worldwide revenue, and they are expected to grow by ten percent annually.1

25

26
     1       GGRAsia – Social casino games 2017 revenue to rise 7pct plus says report, http://www.ggrasia.com/social-
     casino-games-2017-revenue-to-rise-7pct-plus-says-report/ (last visited April 5, 2018)
27

                                                                             T OUSLEY B RAIN S TEPHENS PLLC
         FAC—CLASS ACTION
         Case No. 15-cv-612-RBL                           -3-                    1700 Seventh Avenue, Suite 2200
                                                                                  Seattle, Washington 98101-4416
                                                                              Tel: 206.682.5600 • Fax: 206.682.2992
                 Case 2:15-cv-00612-RBL Document 85 Filed 03/20/19 Page 4 of 22




 1   Even “large land-based casino operators are looking at this new space” for “a healthy growth

 2   potential.”2

 3             16.     With games of chance that employ the in-game purchase strategy, developers

 4   have begun exploiting the same psychological triggers as casino operators. As one respected

 5   videogame publication put it:

 6             “If you hand someone a closed box full of promised goodies, many will happily
               pay you for the crowbar to crack it open. The tremendous power of small random
 7             packs of goodies has long been known to the creators of physical collectible card
               games and companies that made football stickers a decade ago. For some … the
 8             allure of a closed box full of goodies is too powerful to resist. Whatever the worth
               of the randomised [sic] prizes inside, the offer of a free chest and the option to
 9             buy a key will make a small fortune out of these personalities. For those that like
               to gamble, these crates often offer a small chance of an ultra-rare item.”3
10
               17.     Another stated:
11
                “Games may influence ‘feelings of pleasure and reward,’ but this is an addiction
12             to the games themselves; micro-transactions play to a different kind of addiction
               that has existed long before video games existed, more specifically, an addiction
13             similar to that which you could develop in casinos and betting shops.”4
               18.     The comparison to casinos doesn’t end there. Just as with casino operators,
14
     mobile game developers rely on a small portion of their players to provide the majority of their
15
     profits. These “whales,” as they’re known in casino parlance, account for just “0.15% of players”
16
     but provide “over 50% of mobile game revenue.”5
17
               19.     Game Informer, another respected videogame magazine, reported on the rise (and
18
     danger) of micro-transactions in mobile games and concluded:
19
               “[M]any new mobile and social titles target small, susceptible populations for
20             large percentages of their revenue. If ninety-five people all play a [free-to-play]
               game without spending money, but five people each pour $100 or more in to
21             obtain virtual currency, the designer can break even. These five individuals are
               what the industry calls whales, and we tend not to be too concerned with how
22

23
     2         Report confirms that social casino games have hit the jackpot with $1.6B in revenue | GamesBeat,
     https://venturebeat.com/2012/09/11/report-confirms-that-social-casino-games-have-hit-the-jackpot-with-1-6b-in-
24   revenue/ (last visited April 5, 2018)
     3         PC Gamer, Microtransactions: the good, the bad and the ugly,
25   http://www.pcgamer.com/microtransactions-the-good-the-bad-and-the-ugly/ (last visited Apr. 5, 2018).
     4         The Badger, Are micro-transactions ruining video games? | The Badger,
26   http://thebadgeronline.com/2014/11/micro-transactions-ruining-video-games/ (last visited May 4, 2018).
     5         Id. (emphasis added).
27

                                                                              T OUSLEY B RAIN S TEPHENS PLLC
         FAC—CLASS ACTION
         Case No. 15-cv-612-RBL                            -4-                     1700 Seventh Avenue, Suite 2200
                                                                                    Seattle, Washington 98101-4416
                                                                                Tel: 206.682.5600 • Fax: 206.682.2992
                 Case 2:15-cv-00612-RBL Document 85 Filed 03/20/19 Page 5 of 22



               they’re being used in the equation. While the scale and potential financial ruin is
 1             of a different magnitude, a similar profitability model governs casino gambling.”6
 2             20.     Academics have also studied the socioeconomic effect games that rely on in-app

 3   purchases have on consumers. In one study, the authors compiled several sources analyzing so-

 4   called free-to-play games of chance (called “casino” games below) and stated that:

 5             “[Researchers] found that [free-to-play] casino gamers share many similar
               sociodemographic characteristics (e.g., employment, education, income) with
 6             online gamblers. Given these similarities, it is perhaps not surprising that a strong
               predictor of online gambling is engagement in [free-to-play] casino games. Putting
 7             a dark line under these findings, over half (58.3%) of disordered gamblers who
               were seeking treatment stated that social casino games were their first experiences
 8             with gambling.”

 9             …

10             “According to [another study], the purchase of virtual credits or virtual items
               makes the activity of [free-to-play] casino gaming more similar to gambling.
11             Thus, micro-transactions may be a crucial predictor in the migration to online
               gambling, as these players have now crossed a line by paying to engage in these
12             activities. Although, [sic] only 1–5% of [free-to-play] casino gamers make micro-
               transactions, those who purchase virtual credits spend an average of $78. Despite
13             the limited numbers of social casino gamers purchasing virtual credits, revenues
               from micro-transactions account for 60 % of all [free-to-play] casino gaming
14             revenue. Thus, a significant amount of revenue is based on players’ desire to
               purchase virtual credits above and beyond what is provided to the player in seed
15             credits.”7

16             21.     The same authors looked at the link between playing free-to-play games of chance

17   and gambling in casinos. They stated that “prior research indicated that winning large sums of

18   virtual credits on social casino gaming sites was a key reason for [consumers’] migration to

19   online gambling,” yet the largest predictor that a consumer will transition to online gambling was

20   “micro-transaction engagement.” In fact, “the odds of migration to online gambling were

21   approximately eight times greater among people who made micro-transactions on [free-to-play]

22   casino games compared to [free-to-play] casino gamers who did not make micro-transactions.”8

23   6        Game Informer, How Microtransactions Are Bad For Gaming - Features - www.GameInformer.com,
     http://www.gameinformer.com/b/features/archive/2012/09/12/how-microtransactions-are-bad-for-
24   gaming.aspx?CommentPosted=true&PageIndex=3 (last visited April 5, 2018)
     7        Hyoun S. Kim, Michael J. A. Wohl, et al., Do Social Casino Gamers Migrate to Online Gambling? An
25   Assessment of Migration Rate and Potential Predictors, Journal of gambling studies / co-sponsored by the National
     Council on Problem Gambling and Institute for the Study of Gambling and Commercial Gaming (Nov. 14, 2014),
26   available at http://link.springer.com/content/pdf/10.1007%2Fs10899-014-9511-0.pdf (citations omitted).
     8        Id. (emphasis added).
27

                                                                              T OUSLEY B RAIN S TEPHENS PLLC
         FAC—CLASS ACTION
         Case No. 15-cv-612-RBL                            -5-                     1700 Seventh Avenue, Suite 2200
                                                                                    Seattle, Washington 98101-4416
                                                                                Tel: 206.682.5600 • Fax: 206.682.2992
                 Case 2:15-cv-00612-RBL Document 85 Filed 03/20/19 Page 6 of 22




 1             22.     The similarity between micro-transaction based games of chance and games of

 2   chance found in casinos has caused governments across the world to intervene to limit their

 3   availability.9 Unfortunately, such games have eluded regulation in the United States. As a result,

 4   and as described below, Defendants’ online gambling games have thrived and thousands of

 5   consumers have spent millions of dollars unwittingly playing Defendants’ unlawful games of

 6   chance.

 7   II.       A Brief Introduction to Churchill Downs and Big Fish

 8             23.     Churchill Downs was established in 1875 when it opened the famous horseracing

 9   track of the same name. Since then, Churchill Downs has amassed additional racetracks, physical

10   casinos, and digital casino operations.

11             24.     In 2014, Churchill Downs acquired Big Fish for $885 million.10 Big Fish is a

12   developer of slot machine-based “Social Casino” games. Its marquee product is Big Fish Casino.

13   On information and belief, Big Fish Casino drives annual revenues in excess of $100 million,

14   and Big Fish’s overall “social casino” portfolio drives annual revenues in excess of $200 million.

15             25.     Big Fish and its founders have reaped substantial profits through a series of

16   mergers and acquisitions by some the largest gambling companies in the world, including when,

17   in 2018, Churchill Downs sold Big Fish to foreign slot machine manufacturer, Aristocrat

18   Leisure, for approximately $990 million.11

19

20
     9         In late August 2014, South Korea began regulating “social gambling” games, including games similar to
21   Defendants’, by “ban[ning] all financial transactions directed” to the games. PokerNews.com, Korea Shuts Down All
     Facebook Games In Attempt To Regulate Social Gambling | PokerNews,
22   https://www.pokernews.com/news/2014/09/korea-shuts-down-facebook-games-19204 htm (last visited Apr. 5,
     2018). Similarly, “the Maltese Lotteries and Gambling Authority (LGA) invited the national Parliament to regulate
23   all digital games with prizes by the end of 2014.” Id.

24   10       Big Fish Games to be acquired for $885 million by racetrack operator Churchill Downs – GeekWire,
     http://www.geekwire.com/2014/churchill-downs-acquires-big-fish/ (last visited Apr. 9, 2015).
25   11       Churchill Downs Incorporated Announces Closing of the Sale of Big Fish Games, Inc. to Aristocrat
26   Technologies, Inc. for US$990 million, Churchill Downs, Inc., https://globenewswire.com/news-
     release/2018/01/09/1286371/0/en/Churchill-Downs-Incorporated-Announces-Closing-of-the-Sale-of-Big-Fish-
27   Games-Inc-to-Aristocrat-Technologies-Inc-for-US-990-million.html (last visited Dec. 18, 2018).


                                                                              T OUSLEY B RAIN S TEPHENS PLLC
         FAC—CLASS ACTION
         Case No. 15-cv-612-RBL                            -6-                    1700 Seventh Avenue, Suite 2200
                                                                                   Seattle, Washington 98101-4416
                                                                               Tel: 206.682.5600 • Fax: 206.682.2992
              Case 2:15-cv-00612-RBL Document 85 Filed 03/20/19 Page 7 of 22




 1   III.   Consumers Do Not Consent To Any Terms Of Service Before Playing Big Fish

 2          26.     Consumers can play Big Fish Casino and its various slot machines and casino

 3   games—as well as Defendants’ other social casino games—by downloading Big Fish’s app on

 4   an Apple iOS device, on an Android device, or by playing the online casino games on Facebook.

 5          A.      Mobile App Users

 6          27.     As is—for whatever reason—standard practice in the “Social Casino” industry,

 7   consumers who download the Big Fish Casino app and then purchase chips on their mobile

 8   devices are neither required to create an account with Big Fish nor asked to agree to or consent to

 9   any terms of service before playing Big Fish games.

10          28.     For example, Apple iOS users navigate to the App Store to download the Big Fish

11   Casino mobile app. They are never presented with terms of any kind before downloading the

12   app. See Figure 1.

13                  (Figure 1.)                                      (Figure 2.)

14

15

16

17

18

19

20

21

22

23

24

25

26

27

                                                                    T OUSLEY B RAIN S TEPHENS PLLC
      FAC—CLASS ACTION
      Case No. 15-cv-612-RBL                        -7-                  1700 Seventh Avenue, Suite 2200
                                                                          Seattle, Washington 98101-4416
                                                                      Tel: 206.682.5600 • Fax: 206.682.2992
                Case 2:15-cv-00612-RBL Document 85 Filed 03/20/19 Page 8 of 22




 1

 2             29.   When a consumer launches the Big Fish mobile app, they are first presented with

 3   a loading screen while the player connects to Big Fish’s servers. See Figure 2.

 4                   (Figure 3.)                                  (Figure 4.)

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21             30.   Big Fish first offers consumers an allotment of free chips through one “Daily Spin”

22   and a “Return Bonus,” as shown in Figure 3. Then, Big Fish presents consumers with various

23   offers to purchase chips with real money at a discount. (Figures 4-5). As shown in Figure 4 above,

24   Big Fish announces a “Limited Time Offer!” for “95% Off” a 2,200,000 chip package for “only

25   $4.99.”

26             31.   Consumers can either accept Big Fish’s offers to purchase discounted chips or

27   they can dismiss these offers and play Big Fish’s casino games, as shown in Figure 6.

                                                                     T OUSLEY B RAIN S TEPHENS PLLC
      FAC—CLASS ACTION
      Case No. 15-cv-612-RBL                        -8-                  1700 Seventh Avenue, Suite 2200
                                                                          Seattle, Washington 98101-4416
                                                                      Tel: 206.682.5600 • Fax: 206.682.2992
              Case 2:15-cv-00612-RBL Document 85 Filed 03/20/19 Page 9 of 22




 1                             (Figure 5.)                                     (Figure 6.)

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20          32.     Consumers are never asked to consent to Big Fish’s terms before playing these

21   games or before paying real money for Defendants’ virtual casino chips.

22          B.      Facebook Users

23          33.     Consumers can also play Big Fish’s casino games via Facebook. Like with Big

24   Fish’s mobile version, and consistent with the rest of the “social casino industry,” Facebook-

25   based Big Fish Casino players are neither required to create an account with Big Fish to play its

26   various casino games or to purchase chips, nor are they asked to consent to Big Fish’s terms.

27          34.     Consumers first login to their Facebook account and upon searching for and

                                                                    T OUSLEY B RAIN S TEPHENS PLLC
      FAC—CLASS ACTION
      Case No. 15-cv-612-RBL                        -9-                 1700 Seventh Avenue, Suite 2200
                                                                         Seattle, Washington 98101-4416
                                                                     Tel: 206.682.5600 • Fax: 206.682.2992
Case 2:15-cv-00612-RBL Document 85 Filed 03/20/19 Page 10 of 22
             Case 2:15-cv-00612-RBL Document 85 Filed 03/20/19 Page 11 of 22




 1

 2

 3

 4

 5

 6

 7

 8

 9

10                  (Figure 9, partially redacted for privacy)

11          36.     Finally, the consumer can play Big Fish’s casino games by selecting one of its

12   many slot machines. See Figure 10.

13

14

15

16

17

18

19

20

21

22

23                  (Figure 10, partially redacted for privacy)

24          37.     Consumers are never asked to consent to Big Fish’s terms before playing these

25   games or before paying real money for Defendants’ virtual casino chips.

26

27

                                                                   T OUSLEY B RAIN S TEPHENS PLLC
      FAC—CLASS ACTION
      Case No. 15-cv-612-RBL                       - 11 -              1700 Seventh Avenue, Suite 2200
                                                                        Seattle, Washington 98101-4416
                                                                    Tel: 206.682.5600 • Fax: 206.682.2992
Case 2:15-cv-00612-RBL Document 85 Filed 03/20/19 Page 12 of 22
Case 2:15-cv-00612-RBL Document 85 Filed 03/20/19 Page 13 of 22
             Case 2:15-cv-00612-RBL Document 85 Filed 03/20/19 Page 14 of 22




 1          42.       When purchasing chips via Facebook, the consumer is presented with a link only

 2   to Facebook’s terms, in Facebook’s capacity as the transaction processor. The consumer is not

 3   presented with terms for Big Fish Casino or Big Fish Games.

 4          43.       To begin wagering, players select the “BET” that will be used for a spin, as

 5   illustrated in Figure 14, which shows one of Defendants’ slot machine games in Big Fish Casino.

 6   Big Fish allows a player to increase or decrease the amount he or she can wager and ultimately

 7   win (or lose).

 8

 9

10

11                    (Figure 14.)

12          44.       Once a consumer spins the slot machine by pressing the “SPIN” button, no action

13   on his or her part is required. Indeed, none of Defendants’ online casino games allow (or call for)

14   any additional user action. Instead, the consumer’s computer or mobile device communicates

15   with and sends information (such as the “BET” amount) to Big Fish’s servers. Big Fish’s servers

16   then execute the game’s algorithms that determine the spin’s outcome.

17          45.       Consumers can continue playing with the chips that they won, or they can exit the

18   game and return at a later time to play because Big Fish maintains win and loss records and

19   balances for each consumer. Indeed, once Big Fish’s algorithms determine the outcome of a spin

20   and Big Fish displays the outcome to the consumer, Big Fish adjusts the consumer’s balance. Big

21   Fish keeps records of each wager, outcome, win, and loss for every player.

22                                   FACTS SPECIFIC TO PLAINTIFFS

23          46.       In or around January 2013, Plaintiff Kater began playing Big Fish Casino through

24   her Android device. After losing the balance of her initial allocation of free chips, Kater began

25   purchasing chips from Defendants for use in the Big Fish Casino. Overall, Kater has wagered

26   and lost more than $1,000 at Defendants’ games of chance.

27

                                                                      T OUSLEY B RAIN S TEPHENS PLLC
      FAC—CLASS ACTION
      Case No. 15-cv-612-RBL                         - 14 -               1700 Seventh Avenue, Suite 2200
                                                                           Seattle, Washington 98101-4416
                                                                       Tel: 206.682.5600 • Fax: 206.682.2992
             Case 2:15-cv-00612-RBL Document 85 Filed 03/20/19 Page 15 of 22




 1          47.     In or around May 2014, Plaintiff Kelly began playing Big Fish Casino on her

 2   iPhone after seeing a Big Fish Casino TV commercial advertising that she could “play for fun,

 3   play for free.” After losing the balance of her initial allocation of free chips, Kelly began

 4   purchasing chips from Defendants for use in the Big Fish Casino. Kelly quickly became addicted

 5   to Big Fish Casino and, over the following years, lost more than $400,000 at Defendants’ games

 6   of chance.

 7                                       CLASS ALLEGATIONS

 8          48.     Class Definitions: Plaintiffs bring this action pursuant to Fed. R. Civ. P.

 9   23(b)(3) on behalf of a Class of similarly situated individuals, defined as follows:

10          Class: All persons in the United States who began playing Big Fish Casino or
            other similar Big Fish Games “casino games” on or before March 23, 2015, and
11
            lost purchased chips by wagering at Defendants’ casino games.
12   The following people are excluded from the Class: (1) any Judge or Magistrate presiding over
13   this action and members of their families; (2) Defendants, Defendants’ subsidiaries, parents,
14   successors, predecessors, and any entity in which the Defendants or its parents have a controlling
15   interest and its current or former employees, officers and directors; (3) persons who properly
16   execute and file a timely request for exclusion from the Class; (4) persons whose claims in this
17   matter have been finally adjudicated on the merits or otherwise released; (5) Plaintiffs’ counsel
18   and Defendants’ counsel; and (6) the legal representatives, successors, and assigns of any such
19   excluded persons.
20          49.     Numerosity: On information and belief, tens of thousands of consumers fall into
21   the definition of the Class. Members of the Class can be identified through Defendants’ records,
22   discovery, and other third-party sources.
23          50.     Commonality and Predominance: There are many questions of law and fact
24   common to Plaintiffs’ and the Class’ claims, and those questions predominate over any questions
25   that may affect individual members of the Class. Common questions for the Class include, but
26   are not necessarily limited to the following:
27

                                                                       T OUSLEY B RAIN S TEPHENS PLLC
      FAC—CLASS ACTION
      Case No. 15-cv-612-RBL                         - 15 -                1700 Seventh Avenue, Suite 2200
                                                                            Seattle, Washington 98101-4416
                                                                        Tel: 206.682.5600 • Fax: 206.682.2992
             Case 2:15-cv-00612-RBL Document 85 Filed 03/20/19 Page 16 of 22




 1                  a.      Whether Defendants’ online casino games are “gambling” as defined by

 2                          RCW § 9.46.0237;

 3                  b.      Whether Defendants are the proprietors for whose benefit the online

 4                          casino games are played;

 5                  c.      Whether Defendants violated the Washington Consumer Protection Act,

 6                          RCW § 19.86.010, et seq.; and

 7                  d.      Whether Defendants have been unjustly enriched.

 8          51.     Typicality: Plaintiffs’ claims are typical of the claims of other members of the

 9   Class in that Plaintiffs’ and the members of the Class sustained damages arising out of

10   Defendants’ wrongful conduct.

11          52.     Adequate Representation: Plaintiffs will fairly and adequately represent and

12   protect the interests of the Class and have retained counsel competent and experienced in

13   complex litigation and Class actions. Plaintiffs’ claims are representative of the claims of the

14   other members of the Class, as Plaintiffs and each member of the Class lost money playing

15   Defendants’ games of chance. Plaintiffs also have no interests antagonistic to those of the Class,

16   and Defendants have no defenses unique to Plaintiffs. Plaintiffs and their counsel are committed

17   to vigorously prosecuting this action on behalf of the Class and have the financial resources to do

18   so. Neither Plaintiffs nor their counsel have any interests adverse to the Class.

19          53.     Superiority: This case is also appropriate for certification because Class

20   proceedings are superior to all other available methods for the fair and efficient adjudication of

21   this controversy. The harm suffered by the individual members of the Class is likely to have been

22   relatively small compared to the burden and expense of prosecuting individual actions to redress

23   Defendants’ wrongful conduct. Absent a Class action, it would be difficult for the individual

24   members of the Class to obtain effective relief from Defendants. Even if members of the Class

25   themselves could sustain such individual litigation, it would not be preferable to a Class action

26   because individual litigation would increase the delay and expense to all parties and the Court

27   and require duplicative consideration of the legal and factual issues presented. By contrast, a

                                                                      T OUSLEY B RAIN S TEPHENS PLLC
      FAC—CLASS ACTION
      Case No. 15-cv-612-RBL                        - 16 -                1700 Seventh Avenue, Suite 2200
                                                                           Seattle, Washington 98101-4416
                                                                       Tel: 206.682.5600 • Fax: 206.682.2992
               Case 2:15-cv-00612-RBL Document 85 Filed 03/20/19 Page 17 of 22




 1   Class action presents far fewer management difficulties and provides the benefits of single

 2   adjudication, economy of scale, and comprehensive supervision by a single Court. Economies of

 3   time, effort, and expense will be fostered and uniformity of decisions will be ensured.

 4             54.   Plaintiffs reserve the right to revise the foregoing “Class Allegations” and “Class

 5   Definition” based on facts learned through additional investigation and in discovery.

 6                                     FIRST CAUSE OF ACTION
                           Violations of Revised Code of Washington § 4.24.070
 7                                 (On behalf of Plaintiffs and the Class)

 8             55.   Plaintiffs incorporates the foregoing allegations as if fully set forth herein.

 9             56.   Plaintiffs, members of the Class, and Defendants are all “persons” as defined by

10   RCW § 9.46.0289.

11             57.   Washington’s “Recovery of money lost at gambling” statute, RCW 4.24.070,

12   provides that “all persons losing money or anything of value at or on any illegal gambling games

13   shall have a cause of action to recover from the dealer or player winning, or from the proprietor

14   for whose benefit such game was played or dealt, or such money or things of value won, the

15   amount of the money or the value of the thing so lost.”

16             58.   “Gambling,” defined by RCW § 9.46.0237, “means staking or risking something

17   of value upon the outcome of a contest of chance or a future contingent event not under the

18   person's control or influence.”

19             59.   Defendants’ “chips” sold for use in their online gambling games are “thing[s] of

20   value” under RCW § 9.46.0285.

21             60.   Defendants’ online gambling games are illegal gambling games because they are

22   online games at which players wager things of value (the chips) and by an element of chance

23   (e.g., by spinning an online slot machine) are able to obtain additional entertainment and extend

24   gameplay (by winning additional chips).

25             61.   Defendants are the proprietors for whose benefit the online gambling games are

26   played because they own the online gambling games and operates those games for their own

27   profit.

                                                                        T OUSLEY B RAIN S TEPHENS PLLC
      FAC—CLASS ACTION
      Case No. 15-cv-612-RBL                          - 17 -                1700 Seventh Avenue, Suite 2200
                                                                             Seattle, Washington 98101-4416
                                                                         Tel: 206.682.5600 • Fax: 206.682.2992
               Case 2:15-cv-00612-RBL Document 85 Filed 03/20/19 Page 18 of 22




 1             62.   Plaintiffs and the Class gambled when they purchased chips to wager at

 2   Defendants’ online gambling games. Plaintiffs and each member of the Class staked money, in

 3   the form of chips purchased with money, at Defendants’ games of chance (e.g., Defendants’ slot

 4   machines) for the chance of winning additional things of value (e.g., chips that extend gameplay

 5   without additional charge).

 6             63.   In addition, Defendants’ online gambling games are not “pinball machine[s] or

 7   similar mechanical amusement device[s]” as contemplated by the statute because:

 8                   a.     the games are electronic rather than mechanical;

 9                   b.     the games confer replays but they are recorded and can be redeemed on

10                   separate occasions (i.e., they are not “immediate and unrecorded”); and

11                   c.     the games contain electronic mechanisms that vary the chance of winning

12                   free games or the number of free games which may be won (e.g., the games allow

13                   for different wager amounts).

14             64.   RCW § 9.46.0285 states that a “‘Thing of value,’ as used in this chapter, means

15   any money or property, any token, object or article exchangeable for money or property, or any

16   form of credit or promise, directly or indirectly, contemplating transfer of money or property or

17   of any interest therein, or involving extension of a service, entertainment or a privilege of

18   playing at a game or scheme without charge.”

19             65.   The “chips” Plaintiffs and members of the Class had the chance of winning in

20   Defendants’ online gambling games are “thing[s] of value” under Washington law because they

21   are credits that involve the extension of entertainment and a privilege of playing a game without

22   charge.

23             66.   Defendants’ online gambling games are “Contest[s] of chance,” as defined by

24   RCW § 9.46.0225, because they are “contest[s], game[s], gaming scheme[s], or gaming device[s]

25   in which the outcome[s] depend[] in a material degree upon an element of chance,

26   notwithstanding that skill of the contestants may also be a factor therein.” Defendants’ online

27

                                                                      T OUSLEY B RAIN S TEPHENS PLLC
      FAC—CLASS ACTION
      Case No. 15-cv-612-RBL                         - 18 -               1700 Seventh Avenue, Suite 2200
                                                                           Seattle, Washington 98101-4416
                                                                       Tel: 206.682.5600 • Fax: 206.682.2992
              Case 2:15-cv-00612-RBL Document 85 Filed 03/20/19 Page 19 of 22




 1   gambling games are programmed to have outcomes that are determined entirely upon chance and

 2   a contestant’s skill does not affect the outcomes.

 3           67.     RCW § 9.46.0201 defines “Amusement game[s]” as games where “The outcome

 4   depends in a material degree upon the skill of the contestant,” amongst other requirements.

 5   Defendants’ online gambling games are not “Amusement game[s]” because their outcomes are

 6   dependent entirely upon chance and not upon the skill of the player and because the games are

 7   “contest[s] of chance,” as defined by RCW § 9.46.0225.

 8           68.     As a direct and proximate result of Defendants’ gambling games, Plaintiffs and

 9   each member of the Class have lost money wagering at Defendants’ games of chance. Plaintiffs,

10   on behalf of themselves and the Class, seek to recover all lost monies, interest, and reasonable

11   attorneys’ fees, expenses, and costs to the extent allowable.

12                                 SECOND CAUSE OF ACTION
           Violations of the Washington Consumer Protection Act, RCW § 19.86.010, et seq.
13                              (On behalf of Plaintiffs and the Class)

14           69.     Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

15           70.     Washington’s Consumer Protection Act, RCW § 19.86.010 et seq. (“CPA”),

16   protects both consumers and competitors by promoting fair competition in commercial markets

17   for goods and services.

18           71.     To achieve that goal, the CPA prohibits any person from using “unfair methods of

19   competition or unfair or deceptive acts or practices in the conduct of any trade or commerce. . . .”

20   RCW § 19.86.020.

21           72.     The CPA states that “a claimant may establish that the act or practice is injurious

22   to the public interest because it . . . Violates a statute that contains a specific legislative

23   declaration of public interest impact.”

24           73.     Defendants violated RCW § 9.46.010, et seq. which declares that:

25           “The public policy of the state of Washington on gambling is to keep the criminal
             element out of gambling and to promote the social welfare of the people by limiting
26           the nature and scope of gambling activities and by strict regulation and control.

27           It is hereby declared to be the policy of the legislature, recognizing the close

                                                                         T OUSLEY B RAIN S TEPHENS PLLC
      FAC—CLASS ACTION
      Case No. 15-cv-612-RBL                           - 19 -                1700 Seventh Avenue, Suite 2200
                                                                              Seattle, Washington 98101-4416
                                                                          Tel: 206.682.5600 • Fax: 206.682.2992
               Case 2:15-cv-00612-RBL Document 85 Filed 03/20/19 Page 20 of 22



               relationship between professional gambling and organized crime, to restrain all
 1             persons from seeking profit from professional gambling activities in this state; to
               restrain all persons from patronizing such professional gambling activities; to
 2             safeguard the public against the evils induced by common gamblers and common
               gambling houses engaged in professional gambling; and at the same time, both to
 3             preserve the freedom of the press and to avoid restricting participation by
               individuals in activities and social pastimes, which activities and social pastimes
 4             are more for amusement rather than for profit, do not maliciously affect the public,
               and do not breach the peace.”
 5
               74.    Defendants have violated RCW § 9.46.010, et seq., because Defendants’ online
 6
     games are illegal online gambling games.
 7
               75.    Defendants’ wrongful conduct occurred in the conduct of trade or commerce—
 8
     i.e., while Defendants were engaged in the operation of making computer games available to the
 9
     public.
10
               76.    Defendants’ acts and practices were and are injurious to the public interest
11
     because Defendants, in the course of their business, continuously advertised to and solicited the
12
     general public in Washington State and throughout the United States to play their unlawful
13
     online gambling games of chance. This was part of a pattern or generalized course of conduct on
14
     the part of Defendants, and many consumers have been adversely affected by Defendants’
15
     conduct and the public is at risk.
16
               77.    Defendants have profited immensely from their operation of unlawful games of
17
     chance, amassing hundreds of millions of dollars from the losers of their games of chance.
18
               78.    As a result of Defendants’ conduct, Plaintiffs and the Class members were injured
19
     in their business or property—i.e., economic injury—in that they lost money wagering on
20
     Defendants’ unlawful games of chance.
21
               79.    Defendants’ unfair or deceptive conduct proximately caused Plaintiffs’ and the
22
     Class members’ injuries because, but for the challenged conduct, Plaintiffs and the Class
23
     members would not have lost money wagering at or on Defendants’ games of chance, and they
24
     did so as a direct, foreseeable, and planned consequence of that conduct.
25
               80.    Plaintiffs, on their own behalf and on behalf of the Class, seeks to recover actual
26
     damages and treble damages, together with the costs of suit, including reasonable attorneys’ fees.
27

                                                                       T OUSLEY B RAIN S TEPHENS PLLC
      FAC—CLASS ACTION
      Case No. 15-cv-612-RBL                          - 20 -               1700 Seventh Avenue, Suite 2200
                                                                            Seattle, Washington 98101-4416
                                                                        Tel: 206.682.5600 • Fax: 206.682.2992
                Case 2:15-cv-00612-RBL Document 85 Filed 03/20/19 Page 21 of 22



                                        THIRD CAUSE OF ACTION
 1                                           Unjust Enrichment
                                     (On behalf of Plaintiffs and the Class)
 2
               81.     Plaintiffs incorporate by reference the foregoing allegations as if fully set forth
 3
     herein.
 4
               82.     Plaintiffs and the Class have conferred a benefit upon Defendants in the form of
 5
     the money Defendants received from them for the purchase of chips to wager at Defendants’
 6
     online gambling games.
 7
               83.     Defendants appreciate and/or have knowledge of the benefits conferred upon
 8
     them by Plaintiffs and the Class.
 9
               84.     Under principles of equity and good conscience, Defendants should not be
10
     permitted to retain the money obtained from Plaintiffs and the members of the Class, which
11
     Defendants have unjustly obtained as a result of their unlawful operation of unlawful online
12
     gambling games. As it stands, Defendants have retained hundreds of millions of dollars in profits
13
     generated from their unlawful games of chance and should not be permitted to retain those ill-
14
     gotten profits.
15
               85.     Accordingly, Plaintiffs and the Class seek disgorgement and restitution of any
16
     money Defendants have retained as a result of the unlawful and/or wrongful conduct alleged
17
     herein.
18
                                            PRAYER FOR RELIEF
19
               Plaintiffs, individually and on behalf of all others similarly situated, respectfully request
20
     that this Court:
21
               a)      Enter an Order certifying this case as a Class action on behalf of the Class defined
22
     above, appointing Plaintiffs as representatives of the Class, and appointing their counsel as Class
23
     counsel;
24
               b)      Enter judgment against Defendants;
25
               c)      Enter an Order awarding damages to Plaintiffs and the Class members in an
26
     amount to be determined at trial, including trebling and/or punitive damages as appropriate;
27

                                                                         T OUSLEY B RAIN S TEPHENS PLLC
      FAC—CLASS ACTION
      Case No. 15-cv-612-RBL                           - 21 -                1700 Seventh Avenue, Suite 2200
                                                                              Seattle, Washington 98101-4416
                                                                          Tel: 206.682.5600 • Fax: 206.682.2992
             Case 2:15-cv-00612-RBL Document 85 Filed 03/20/19 Page 22 of 22




1           d)      Enter an Order awarding restitution to Plaintiffs and the Class members in an

2    amount to be detennined at trial, and requiring disgorgement of all benefits that Defendants
 3   unjustly received;
 4          e)      Awarding reasonable attorney's fees and expenses;

 5          f)      Awarding pre- and post-judgment interest, to the extent allowable;

 6                                            JURY DEMAND
 7          Plaintiffs requests a trial by jwy of all claims that can be so tried.
 8                                                  Respectfully Submitted,
 9
                                                    CHERYL KATER AND SUZIE KELLY,
10                                                  individually and on behalf of all others similarly
                                                    situated,
11

12   Dated: March 20, 2019                          By: Isl Janissa A. Strabuk
13
                                                    TOUSLEY BRAIN STEPHENS PLLC
14
                                                    Janissa A. Strabuk, WSBA #21827
15                                                  Cecily C. Shiel, WSBA # 50061
                                                    1700 Seventh Avenue, Suite 2200
16                                                  Seattle, Washington 98101-4416
                                                    Tel: 206.682.5600
17                                                  Fax: 206.682.2992
                                                    Email: jstrabuk@tousley.com
18                                                  Email: cshiel@tousley.com
19
                                                    EDELSON PC
20                                                  Rafey Balabanian*
                                                    rbalabanian@edelson.com
21                                                  Todd Logan*
                                                    tlogan@edelson.com
22                                                  123 Townsend Street, Suite 100
                                                    San Francisco, California 94107
23                                                  Tel: 415.212.9300
                                                    Fax: 415.373.9435
24

25
                                                    *Pro hac vice.
26
                                                    Attorneysfor Plaintiffs and the Putative Class
27

                                                                       TOUSLEY BRAIN STEPHENS PLLC
      FAC-CLASS ACTION
      Case No. 15-cv-612-RBL
                                                     - 22 -                1700 Seventh Avenue, Suite 2200
                                                                            Seattle, Washington 98101-4416
                                                                        Tel: 206.682.5600 • Fax: 206.682.2992
